Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 10, 2018

The Court of Appeals hereby passes the following order:

A18D0364. IN RE RONALD WYTTENBACH et al.

      Ronald Wyttenbach and Tiffany Wyttenbach filed a petition for the adoption
of the legal children of Maria Anne Mackiewicz and Richard Mackiewicz. Rahman
Thomas, who is the biological but non-legitimated father of the children, filed a
motion to intervene in the adoption on December 4, 2017. The trial court entered an
order terminating the Mackiewiczes’s parental rights and denying Thomas’s motion
to intervene on February 8, 2018. On February 23, 2018, the trial court entered an
order denying Thomas’s motion for additional time to file a notice of appeal and
denying his motion to review and access the adoption file. Thomas filed an
application for discretionary review of these orders on March 12, 2018. We, however,
lack jurisdiction.
      Ordinarily, a party seeking to appeal an order terminating parental rights must
file an application for discretionary appeal. See OCGA § 5-6-35 (a) (12). However,
int his case, the adoption action remains pending in the trial court. See OCGA §
5-6-34 (a) (1) (providing for a direct appeal from a “final judgment[ ], that is to say,
where the case is no longer pending in the court below”). Thus, Thomas was required
to follow the interlocutory appeal procedure of OCGA § 5-6-34 (b). See Bailey v.
Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991); Park v. Bailey, 329 Ga.
App. 569, 571 (765 SE2d 721) (2014); Gray v. Springs, 224 Ga. App. 427, 427 (481
SE2d 3) (1997). Because he did not do so, we lack jurisdiction to consider this
application, which is hereby DISMISSED.1
      The Wyttenbachs’s motion to dismiss is DENIED as MOOT, and their motion
for sanctions is DENIED.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/10/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




      1
        But see Rokowski v. Gilbert, 275 Ga. App. 305, 305 (1) (620 SE2d 509)
(2005) (explaining that a timely filed notice of appeal from a final judgment and
decree of adoption gave appellate court jurisdiction to consider previous orders
entered in case, including an order terminating parental rights).